In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3574 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

KENNETH J. RANEY, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
          No. 12‐cr‐00100 — William M. Conley, Chief Judge. 
                      ____________________ 

    ARGUED NOVEMBER 3, 2016 — DECIDED DECEMBER 1, 2016 
                 ____________________ 

    Before BAUER, MANION, and HAMILTON, Circuit Judges. 
   MANION, Circuit Judge. Kenneth Raney appeals for the sec‐
ond time the district court’s decision to impose an additional 
two‐year term of supervised release after revoking his previ‐
ous release term. We vacated Raney’s initial sentence because 
the  district  court  did  not  provide  any  justification  for  the 
length of the supervised release term. On remand, the court 
has adequately explained its decision. Raney has also waived 
2                                                             No. 15‐3574 

his challenge to the supervised release condition to which he 
objects. Therefore, we affirm. 
                                           I. Background1 

   In 2001, Kenneth Raney was convicted of transportation of 
a minor with intent to engage in a sexual act and attempt to 
manufacture child pornography. The district court sentenced 
him to a term of 145 months’ imprisonment, which ended on 
February 10, 2012. Thereafter, he began serving three years of 
supervised release.  
    However,  midway  through  his  release  term,  the  district 
court found that he had violated the terms of that release by 
possessing  a  memory  stick  and  maintaining  contact  with  a 
convicted  felon  without  his  probation  officer’s  consent.  The 
court warned Raney that any future violations would result 
in revocation of his supervised release.  
   Raney  was  back  in  court  a  year  later.  At  this  revocation 
hearing, the district court found that he had violated his su‐
pervised release  conditions in several ways. These  included 
taking several unauthorized day trips with a female acquaint‐
ance and her two minor children. All told, Raney had about 
four months of access to minors without the knowledge of his 
probation officer. This time, the district court revoked his su‐
pervised release and sentenced him to nine months’ impris‐
onment followed by another two years of supervised release.  
    On appeal, we affirmed the district court’s revocation de‐
cision, but vacated the sentence. Because the district court did 

                                                 
      1 We provided a more detailed recitation of the facts of Raney’s case 

in his first appeal. See United States v. Raney, 797 F.3d 454 (7th Cir. 2015) 
(Raney I). 
No. 15‐3574                                                            3 

not explain its decision to impose two years of supervised re‐
lease, we were “unable to review the propriety of the district 
court’s decision.” Raney I, 797 F.3d at 467. Although we found 
that the district court had “arguably justified its selection of 
the nine month term of imprisonment,” we vacated the entire 
sentence and remanded for resentencing in light of our opin‐
ion. Id. 
     On remand, the district court imposed the same sentence. 
Because Raney’s term of imprisonment had already ended by 
the time of his resentencing hearing, the sole effect of the re‐
sentencing  was  to  reinstate  the  two  years  of  supervised  re‐
lease under the same conditions as before. Raney once again 
challenges the procedural soundness of his sentence. He also 
appeals  the  imposition  of  a  condition  of  supervised  release 
that requires him to “notify third parties of risks that may be 
occasioned  by  [his]  criminal  record  or  personal  history  or 
characteristics.” 
                              II. Discussion 

    A. Procedural Soundness 

     “Our  review  of a sentence for violating a term of super‐
vised  release  is  highly  deferential,  and  we  will  uphold  that 
term unless it is ‘plainly unreasonable.’” United States v. Jones, 
774 F.3d 399, 403 (7th Cir. 2014) (quoting United States v. Ki‐
zeart, 505 F.3d 672, 674 (7th Cir. 2007)). We require only that 
the district court “say something that enables [us] to infer that 
[it] considered” the U.S. Sentencing Guidelines policy state‐
ments and the 18 U.S.C. §§ 3553(a) & 3583(e) sentencing fac‐
tors.  United  States  v.  Ford,  798  F.3d  655,  663  (7th  Cir.  2015) 
(quoting  United  States  v.  Robertson,  648  F.3d  858,  859‐60  (7th 
Cir. 2011)). The district court “need not consider the Section 
4                                                         No. 15‐3574 

3553 factors in check‐list form.” Id. (quoting Jones, 774 F.3d at 
404). Nor must it make specific factual findings on each sen‐
tencing  factor,  as  long  as  the  overall  record  reveals  that  the 
court considered the factors. United States v. Carter, 408 F.3d 
852, 854 (7th Cir. 2005). 
    The statutory sentencing factors are: (1) the nature and cir‐
cumstances  of  the  offense;  (2)  the  defendant’s  history  and 
characteristics; (3) the need to deter future crime, protect the 
public, and provide the criminal with necessary services such 
as education and medical treatment; (4) Sentencing Commis‐
sion  recommendations  regarding  sentencing  range;  (5)  Sen‐
tencing Commission policy; and (6) sentence consistency for 
similar violations. See id. The policy statements provide rec‐
ommended  sentencing  ranges  for  supervised  release  viola‐
tions that are non‐binding and meant to “inform[] rather than 
cabin[]  the  exercise  of  the  judge’s  discretion.”  Id.  (quoting 
United States v. Salinas, 365 F.3d 582, 588 (7th Cir. 2004)). 
     The sentencing transcript indicates that the district court 
considered the heinous nature of Raney’s initial offenses; his 
history and characteristics (particularly his status as a sex of‐
fender); the need for deterrence; the need to protect the pub‐
lic;  and  the  need  to  provide  for  Raney’s  rehabilitation.  The 
court further noted that two years of supervised release was 
appropriate because Raney had failed to heed the terms of his 
release before and had not shown he was not a threat to do so 
again. It also hoped that the two‐year term would help reduce 
his risk of recidivism. Finally, the court confirmed that it had 
considered  the  Sentencing  Commission’s  policy  statements. 
Simply put, the district court said more than enough to make 
it certain that it considered the relevant factors. We will not 
disturb the supervised release term. 
No. 15‐3574                                                           5 

    B. Supervised Release Condition    

   Raney  also  challenges  Supervised  Release  Condition  11. 
As  noted  above,  the  condition  requires  him  to  “notify  third 
parties of risks that may be occasioned by [his] criminal rec‐
ord  or  personal  history  or  characteristics.”  The  government 
concedes that under our decision in United States v. Bickart, 825 
F.3d 832, 841–42 (7th Cir. 2016), the condition is impermissibly 
vague. However, the government argues that Raney waived 
any objection to this condition by failing to raise it at the re‐
sentencing hearing. 
    As we recently explained, a purposeful decision to object 
to some conditions but not challenge others is the “touchstone 
of  waiver”  because  it  indicates  “a  knowing  and  intentional 
decision.”  United  States  v.  Bloch,  825  F.3d  862,  873  (7th  Cir. 
2016) (quoting United States v. Armour, 804 F.3d 859, 865 (7th 
Cir.  2015)).  When  the  district  court  allows  the  defendant  an 
opportunity to challenge conditions of supervised release, the 
defendant waives any objection to conditions to which he fails 
to object. See United States v. Gabriel, 831 F.3d 811, 814 (7th Cir. 
2016). Waiver “works to ‘extinguish[] any error and precludes 
appellate review.’” Bloch, 825 F.3d at 873 (quoting Armour, 804 
F.3d at 865). 
    That  is  precisely  what  happened  here.  The  sentencing 
transcript shows that the district court considered objections 
to  several  proposed  conditions  of  supervised  release.  But 
Raney never raised an objection to the third‐party notification 
condition. If he had concerns about that condition, “he should 
have brought them to the district court’s attention rather than 
waiting  until  appeal  to  complain  for  the  first  time.”  Gabriel, 
831 F.3d at 814. We hold that Raney waived his objection to 
Supervised Release Condition 11. 
6                                                  No. 15‐3574 

                         III. Conclusion 

    For the reasons set forth above, we conclude that the dis‐
trict court adequately explained its choice of a two‐year term 
of supervised release and that Raney waived his challenge to 
the third‐party notification condition by not raising it at his 
resentencing.  
     AFFIRMED.